  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                         )         2:18cr280-MHT
                                   )              (WO)
JOHN COURTNEY WRIGHT, II           )


                        OPINION AND ORDER

      This case is before the court on a contingent oral

motion to continue by defendant John Courtney Wright,

II.     For the reasons set forth below, the court finds

that jury trial, now set for May 20, 2019, should be

continued pursuant to 18 U.S.C. § 3161(h).

      While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited   by   the   requirements   of   the   Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).        In      granting      such      a

continuance,      the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely   to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),    or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable     time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Wright in a speedy trial.

The magistrate judge recommended that Wright’s motion



                                2
to suppress be denied.                At oral argument before this

court    on   the     suppression       motion,          counsel      for    Wright

represented         that,     if      the      court        ordered         a    new

evidentiary      hearing      on      the    motion,       he    would      need    a

continuance          of   the      trial,          and     was        so     moving

contingently.         The court subsequently ordered the new

evidentiary      hearing        and    set     it    for        May   16,       2019.

Because the May 20 trial date would not give the court

enough time to resolve the suppression motion after the

hearing, or for the parties to prepare for trial in

light of the suppression ruling, the court concludes

that    a   continuance       is      warranted.           Furthermore,           the

70-day      period    under     the    Act    excludes          any    period      of

delay       “resulting          from         any     pretrial              motion.”

§ 3161(h)(1)(D).            Finally,         the    government         does       not

oppose a continuance.

                                       ***

       Accordingly, it is ORDERED as follows:




                                        3
    (1) The oral motion to continue by defendant John

Courtney Wright, II, made in open court on April 3,

2019, is granted.

    (2)   The   jury   selection   and   trial   for   defendant

Wright, now set for May 20, 2019, are reset for June

24, 2019, at 10:00 a.m., in Courtroom 2FMJ of the Frank

M. Johnson Jr. United States Courthouse Complex, One

Church Street, Montgomery, Alabama.

    DONE, this the 4th day of April, 2019.

                                 /s/ Myron H. Thompson____
                              UNITED STATES DISTRICT JUDGE




                              4
